Title: [Diary entry: 11 May 1788]
From: Washington, George
To: 

Sunday 11th. Thermometer at  in the Morning— at Noon and  at Night. Wind Westerly, and No. Wt. and rather cool. At home all day. Counted the number of the following Articles which are contained in a pint—viz.—Of 

The small & round pease commonly called Gentlemans Pease
}
3144


Those brot. from York Rivr. by Majr. G. Washington
}
2268


Those brot. by Do. from Mrs. Dangerfields

1375


Those given by Hezh. Fairfax

1330


Large, & early black eye Pease

1186


Bunch homony Beans

1473

 Accordingly—a bushel of the above, allowing 5 to a hill, will plant the number of hills wch. follow. Viz. 

1st. kind

40243


2. Ditto

29030


3. Ditto

17200


4. Ditto

17024


5. Ditto

15180


6. Ditto

18854

